Citation Nr: 0115183	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs dependency and indemnity compensation benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

This appeal arises from an August 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, that the appellant was not eligible for VA dependency 
and indemnity compensation benefits as her spouse, who died 
in February 1982, did not have the required military service.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant's spouse had no recognized guerilla 
service and was not a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.


CONCLUSION OF LAW

Basic eligibility to VA dependency and indemnity compensation 
benefits is not established.  38 U.S.C.A. § 107 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking basic eligibility for VA dependency 
and indemnity compensation benefits.  During the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the appellant's claim for basic eligibility have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the appellant's claim, and the 
appellant has not identified any additional records which 
have not been obtained.  The Board notes that no further 
assistance to the appellant in acquiring evidence is required 
by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of basic 
eligibility as the RO has complied with the notice provisions 
of the VCAA.  This is so because the RO specifically notified 
the appellant of the requirements needed for basic 
eligibility for dependency and indemnity compensation in the 
statement of the case issued during this appeal.  Moreover, 
all of the relevant evidence was considered and the claim was 
denied as a matter of law; there has been no prejudice to the 
appellant that would warrant a remand, and the appellant's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service; service in 
the Philippine Scouts and in the organized military forces of 
the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.8, 3.9.

In July 1969, pursuant to a request by the VA for 
verification of service of the appellant's spouse, the United 
States Army Reserve Personnel Center certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States.

A claim for VA dependency and indemnity compensation benefits 
was received from the appellant in May 2000.  A photocopy of 
a document from the Commonwealth of the Philippines, 
Philippine Army, reflecting that the appellant's spouse was 
in the service in June 1937, a photocopy of an Affidavit of 
Philippine Army Personnel showing that he entered the 
Philippine Army in 1941 and was discharged in 1946, and a 
photocopy of a document showing that he was discharged in 
1946, were received in May 2000.  A report that reflects that 
the appellant's spouse died in February 1982 was received in 
August 2000.  Also received was a copy of an application for 
benefits completed by the appellant's spouse in 1966 and a 
November 2000 affidavit from two persons indicating that they 
served with the appellant's spouse in the Armed Forces of the 
Philippines.

In July 2000, the RO contacted the National Personnel Records 
Center for the purpose of verifying the claimed service of 
the appellant's spouse.  Several different variations of the 
spelling of the veteran's surname were noted in the request.  
A response, received later the same month, indicated that no 
change was warranted in the prior negative certification.

For the purpose of establishing entitlement to VA dependency 
and indemnity compensation benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has 
held that the "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces." Id.; see also Spencer v. 
West, 13 Vet. App. 376, 380 (2000).  Therefore, the records 
the appellant submitted can have no bearing upon the 
resolution of this matter.

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States.  While the appellant has challenged this 
finding, none of the documents she has submitted was issued 
by the service department.  The Board is bound by the service 
department finding, and thus finds that the appellant's 
spouse did not have recognized service so as to confer 
eligibility for VA dependency and indemnity compensation 
benefits.  Since the law pertaining to eligibility for the 
claimed benefit is dispositive of this issue, the appellant's 
claim of entitlement to basic eligibility for entitlement to 
VA dependency and indemnity compensation benefits must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for entitlement to VA dependency and 
indemnity compensation benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

